Title: To Thomas Jefferson from Nathaniel Colley, 22 January 1791
From: Colley, Nathaniel
To: Jefferson, Thomas



Sir
Norfolk. Jany. 22nd. 1791.

I have shipt by the Bearer Capt. Anderson, your Tables which I had made in London for you Which I hope will meet your Approbation, as I made it a point to find out the Mr. Titt you Recomended me to, he has Remov’d from Cheapside to Hatten Garden. I think they are well made but he has charged too high a price for them. As you see by his Account which I shall Enclose to you as also a Bill of Loading, they are packd up Agreeable to your Directions in Baise and the Box Covered with Oil Cloth. I can find no person here that wants a Bill on philadelphia or I should take the Liberty of Drawing on you for the Amount of the Above. I am just now Setting of with the Brigg for City point to Load again for London Where I shall Esteem it a singular favor to be honoured with A few Lines from you on your Receipt of this, or any other Commissions that you may have to London, as I will most willingly Execute any that’s within the Reach of my Power. I shall forward you A Copy of this by Post, for fear of A Miscarriage.  I am Sir with the Greatest Respect your Honours Most. Obdt. Hb. Svt.

Nath. Colley


P. S. I must beg the favour of your presenting my most Respectfull Compliments to your Daughters if they are at Philadelphia.

